Matthews, J.
delivered the opinion of the court. This suit is brought on a contract, by which the plaintiffs bound themselves, as carpenters, to erect and finish certain buildings, as r 7 0 * described in the notarial act passed between them and the defendant, where the latter bound himself to pay a sum ascertained and fixed by r J * said act The cause was submitted to a jury in the court below, which fouijd a verdict in *73favor of the plaintiffs, for seven hundred r lars; and judgment being rendered in confor-jnity with the verdict, the defendant appealed.
The defence consists principally in allegations of the non-compliance, on the part of the appellees, with the stipulations of their contract, both as to the manner in which the work was done, and the time in which it was to have been completed. Much testimony was heard by the jury, and we, from an inspection of the record in which that testimony is brought before us, are unable to discover any error committed by them in relation to the facts of the case.
The appellant, however, insists that he is not legally bound to pay for the buildings, because they were not formally delivered to him under an approval of the work by experts, as stipulated in the last clause of the written agreement. It does not appear that he ever required this formality to be complied with by calling for the appointment of experts, previous to occupying and using said buildings, as they were left by thé plaintiffs. He had paid in advance a considerable part of the estimated value of the labor of the undertaking, and appears to this court to have abandoned his right *74to the opinion of experts, which was a stipu-r . lation clearly made in his favor, and consequently,one which he might waive.
Carleton and Lockett for the plaintiffs, Canon for the defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.